Case 8:20-cv-00350-JLS-KES Document 24 Filed 01/21/21 Page 1 of 1 Page ID #:103



  1
  2
  3                                                                         O
  4
  5
  6
  7
  8                         UNITED STATES DISTRICT COURT
  9                        CENTRAL DISTRICT OF CALIFORNIA
 10
 11    MARIO ORLANDO MONTANO,                      Case No. 8:20-cv-00350-JLS-KES
 12                 Petitioner,
 13          v.                                  ORDER ACCEPTING REPORT AND
                                                   RECOMMENDATION OF U.S.
 14    CYNTHIA Y. TAMPKINS,                           MAGISTRATE JUDGE
 15                 Respondent.
 16
 17
 18         Pursuant to 28 U.S.C. § 636, the Court has reviewed the Petition (Dkt. 1), the
 19   other records on file herein, and the Report and Recommendation of the U.S.
 20   Magistrate Judge (Dkt. 23). No objections to the Report and Recommendation
 21   were filed, and the deadline for filing such objections has passed. The Court
 22   accepts the report, findings, and recommendations of the Magistrate Judge.
 23         IT IS THEREFORE ORDERED that Judgment be entered dismissing the
 24   Petition with prejudice.
 25
 26   DATED: January 21, 2021               ____________________________________
 27                                         JOSEPHINE L. STATON
                                            UNITED STATES DISTRICT JUDGE
 28
